IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 59,552-01


EX PARTE RUBEN GUTIERREZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM CAMERON COUNTY



Per Curiam.  
 

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	On May 12, 1999, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc., and
the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Gutierrez v.  State, No. 73,462 (Tex. Crim. App.
January 16, 2002). 

	In his application, Applicant presents twenty allegations in which he challenges the
validity of his conviction and resulting sentence.  In his first two allegations he claims that he
was denied effective assistance of counsel because trial counsel failed to object to the
testimony of several witnesses on confrontation grounds and appellate counsel failed to raise
these issues on direct appeal.  The reasons for counsels' conduct do not appear in the habeas
corpus record.  Therefore, this cause is remanded to the trial court so that the habeas corpus
record can be supplemented with affidavits from trial and appellate counsel responding to
Applicant's first two allegations.  Applicant's remaining claims are denied.
 	IT IS SO ORDERED THIS THE 15TH DAY OF SEPTEMBER, 2004.

Do Not Publish